MEMORANDUM **
Mohammad Abu-Arqoub petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. See INS v. Elias-Zaca-rias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Abu-Arqoub failed to establish that he was or would be targeted on account of a statutorily protected ground. See id. at 482-84, 112 S.Ct. 812; see also Kebede v. Ashcroft, 366 F.3d 808, 812 (9th Cir.2004) (“[A] petitioner alleging persecution must present some evidence, direct or circumstantial, of the persecutor’s motive.”) (internal quotation marks and citation omitted). Accordingly, Abu-Arqoub has failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.